Exhibit 10.15
 
CIGNA SUPPLEMENTAL PENSION PLAN OF 2005
(Effective as of January 1, 2005)




CIGNA Corporation, for itself and its subsidiaries that participate in the CIGNA
Pension Plan, established the CIGNA Supplemental Pension Plan effective January
1, 1983 to provide eligible employees with retirement benefits that cannot be
provided by the CIGNA Pension Plan because of certain restrictions.


This Plan is an "excess benefit plan" under ERISA Section 3(36) and an unfunded
plan maintained primarily for the purpose of providing deferred compensation for
a select group of management or highly compensated employees under ERISA Section
401(a)(1).


Due to requirements imposed by Internal Revenue Code Section 409A, CIGNA is
freezing the CIGNA Supplemental Pension Plan as of December 31, 2004 and
adopting this new plan – the CIGNA Supplemental Pension Plan of 2005, effective
as of January 1, 2005.  The frozen CIGNA Supplemental Pension Plan will provide
only supplemental retirement benefits that were earned and 100% vested as of
December 31, 2004.  This new plan will provide supplemental retirement benefits
that are earned or (regardless of when earned) become 100% vested after December
31, 2004.




Article I                      Definitions


Except as otherwise provided in this document, Plan terms with initial capital
letters are as defined in the CIGNA Pension Plan.  The following definitions
apply to this Plan:


1.1
"Beneficiary" means the person(s) (or trust) designated by a Participant, or
determined by the Plan Administrator, under Section 4.5.



1.2
"CIGNA" means CIGNA Corporation, a Delaware corporation, or its successor.



1.3
“Code” means the Internal Revenue Code of 1984, as amended.



1.4
"Committee" means the Corporate Benefit Plan Committee of CIGNA, or a successor
committee or person designated by CIGNA's Chief Executive Officer.



1.5
"Company" means CIGNA Corporation and those of its subsidiaries and affiliates
that participate in the CIGNA Pension Plan.



1.6
"Deferred Compensation Plan" means the CIGNA Deferred Compensation Plan, any
successor plan, and any similar plans or arrangements maintained by the Company.



 
1

--------------------------------------------------------------------------------



 
1.7
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.



1.8
“Frozen Plan” means the CIGNA Supplemental Pension Plan, originally adopted
effective January 1, 1983, as amended, and as frozen effective December 31,
2004.



1.9
"Participant" means any Eligible Employee who is eligible to participate in the
Plan but only to the extent that the employee has (or might have in the event of
Retirement at his earliest Early Retirement date under the Pension Plan) an
accrued Plan benefit as described in Section 3.1.



1.10
"Part A Participant" means a Participant who accrues a Pension Plan benefit
under the formula described in the Part A version of the Pension Plan.



1.11
"Part B Participant" means a Participant who accrues a Pension Plan benefit
under the formula described in the Part B version of the Pension Plan.



1.12
"Pension Plan" means the CIGNA Pension Plan, a defined benefit pension plan, or
its successor plan(s).



1.13
"Plan" means the CIGNA Supplemental Pension Plan of 2005 (Effective as of
January 1, 2005).



1.14
"Rabbi Trust" means a grantor trust, the assets of which will not be subject to
the claims of creditors of the Company, except in the case of the bankruptcy or
insolvency of the Company.

 
1.15
“Separation from Service” means a Participant’s death, retirement or other
termination of employment, from the Participant’s employer or service recipient
within the meaning of  Treasury Regulation Section 1.409A-1(h)(1).  For this
purpose, the level of reasonably anticipated, permanently reduced, bona fide
services that will be treated as a Separation from Service is 30%.  Generally, a
Participant’s Separation from Service occurs when the Participant’s level of
services to CIGNA Corporation and its affiliates is reduced by 70% or more.



1.16
“Specified Employee” means a Participant who is a specified employee, within the
meaning of Treasury Regulation Section 1.409A-1(i) and as determined by the
Company, on the Participant’s Separation from Service date.



1.17
"Supplemental Pension Benefit” means the benefit payable to a Plan Participant
as described in Section 3.1.



1.18
"Supplemental Pre-Retirement Survivor Benefit” means the benefit payable to
Participant's Survivor as described in Sections 4.2 or 4.3.

 
 

 
2

--------------------------------------------------------------------------------


1.19
"Survivor" means a Participant's Spouse, Domestic Partner, Beneficiary or other
person designated in writing by the Participant under procedures established by
the Plan Administrator, to the extent the Spouse, Domestic Partner, Beneficiary
or other person remains living after the Participant's death.



Article II                      Eligibility


All Eligible Employees of the Company who are participants in the Pension Plan
after 2004 shall be eligible to participate in this Plan.  In no event shall an
employee who is not entitled to benefits under the Pension Plan be entitled to
benefits under this Plan.


Article III                     Supplemental Pension Benefit


3.1
Accrual of Benefit



(a)
A Participant shall accrue a Supplemental Pension Benefit under the Plan equal
to the excess of (1) over (2) where:



 
(1)
is the Accrued Benefit the Participant would have under the Pension Plan if the
Pension Plan did not have:



 
(A)
a limit on retirement benefits under Code Section 415;



 
(B)
a limit on compensation under Code Section 401(a)(17); and



 
(C)
an exclusion from Eligible Earnings of compensation deferred under the Deferred
Compensation Plan; and



 
(2)
is the sum of Participant’s:



 
(A)
actual Accrued Benefit under the Pension Plan; and



 
(B)
Supplemental Pension Benefit, if any, under the Frozen Plan.



(b)
For a Part A Participant, the Supplemental Pension Benefit shall include the
value, determined using the applicable assumptions and methods under the Pension
Plan (as modified by Section 3.3) as of the date of payment, of the excess of
(1) over (2) where:



 
(1)
is the post-retirement subsidized Survivor benefit that would be payable to the
Participant’s Survivor under the Pension Plan if the Pension Plan did not have
the provisions listed in Section 3.1 (a)(1)(A), (B) and (C); and

 
 
 
3

--------------------------------------------------------------------------------



 
 
(2)
is the sum of:



 
(A)
the post-retirement subsidized Survivor benefit that would actually be payable
to Participant’s Survivor under the Pension Plan; and



 
(B)
the subsidized post-retirement Survivor benefit, if any, payable as part of the
Participant’s Supplemental Pension Benefit under Section 3.1(b) of the Frozen
Plan.



(c)
For purposes of the calculations in Section 3.1(a) and (b), a Participant’s
benefit under the Frozen Plan shall be the benefit that was earned and 100%
vested as of December 31, 2004, determined in a manner that complies with Code
Section 409A and related U.S. Treasury guidance.



3.2           Vesting


The vesting of a Participant's Supplemental Pension Benefit shall be subject to
the Pension Plan's vesting provisions.


3.3           Calculation of Benefits


For all calculations of actuarial equivalence under the Plan, the applicable
actuarial factors and methods described in the Pension Plan shall be used except
that, for Part A Participants, the Applicable Interest Rate shall be the same
rate(s) used, for the applicable time period(s), to calculate the present value
of pension benefits guaranteed by the Pension Benefit Guaranty Corporation in
case of a plan termination.


3.4           Coordination with Other Retirement Benefits


The Supplemental Pension Benefit shall be added to, and treated as being part
of, the benefits payable to a Participant (or a Spouse, Domestic Partner or
Beneficiary) under the Pension Plan when applying provisions of other Company
retirement plans, arrangements or agreements which provisions reduce benefits
payable under these plans, arrangements or agreements by the amount of benefits
payable under the Pension Plan.


3.5           Duration of Accruals


No Participant shall accrue any Supplemental Pension Benefit under this Plan
during any period in which benefit accruals under the Pension Plan have been
suspended or after benefit accruals under the Pension Plan have ceased.
 
 

 
4

--------------------------------------------------------------------------------




Article IV                                Payment of Benefits


4.1           Time and Form of Payment


(a)
The Supplemental Pension Benefit under Section 3.1 shall be paid to the
Participant in the form of a single lump sum upon the later of the Participant’s
Separation from Service or attaining age 55, in January of the year following
the later event.



(b)
Notwithstanding Section 4.1(a), if a Participant is a Specified Employee and
payment of the Participant’s Supplemental Pension Benefit is upon Separation
from Service, the Participant’s Supplemental Pension Benefit shall be paid in
July of the year following Separation from Service.



 (c)
The amount of the benefit payable in single lump sum form shall be the
actuarially equivalent present value, determined as of the date of payment, of:



 
(1)
the Supplemental Pension Benefit described in Section 3.1(a), and



 
(2)
for a Part A Participant, the amount, if any, described in Section 3.1(b),



 
with both (1) and (2) stated in the form of a single life annuity.



4.2           Pre-Retirement Death Benefits - Part A Participants


(a)
If a Part A Participant who dies before the Supplemental Pension Benefit payment
has been made under Section 4.1 has a Survivor who is eligible for a
pre-retirement Survivor benefit under the Pension Plan, then the Survivor shall
be eligible for a Supplemental Pre-Retirement Survivor Benefit under this Plan
(if the amount calculated under Section 4.2(c) is greater than zero).



(b)
The Supplemental Pre-Retirement Survivor Benefit shall be paid to the
Participant’s eligible Survivor in a single lump sum amount (1) within 90
calendar days after the date of Participant's death, if the Participant dies
before January 1, 2008 or (2) in the year after the year of Participant's death,
if the Participant dies on or after January 1, 2008.



 (c)
The amount of the Supplemental Pre-Retirement Survivor Benefit shall be equal to
the actuarial present value, determined using the applicable assumptions and
methods under the Pension Plan (as modified by Section 3.3 of this Plan) as of
the date of payment, of the excess of (1) over (2) where:



 
(1)
is the pre-retirement Survivor benefit that would be payable to the Survivor
under the Pension Plan if the Pension Plan did not have the provisions listed in
Section 3.1(a)(1)(A), (B) and (C) of this Plan; and

 
 
5

--------------------------------------------------------------------------------



 
 
(2)
is the sum of:



 
(A)
the pre-retirement Survivor benefit that is actually payable under the Pension
Plan; and



 
(B)
the Supplemental Pre-Retirement Survivor Benefit and/or Supplemental
Pre-Retirement Surviving Spouse Benefit, if any, payable under the Frozen Plan.



(d)
For purposes of the calculation in Section 4.2(c), the Frozen Plan benefit
described in Section 4.2(c)(2)(B) shall be the benefit that was earned and 100%
vested as of December 31, 2004, determined in a manner that complies with Code
Section 409A and related U.S. Treasury guidance.



4.3           Pre-Retirement Death Benefits - Part B Participants


If a Part B Participant dies before the Supplemental Pension Benefit payment has
been made under Section 4.1, the Participant's Supplemental Pension Benefit
shall be paid to the Participant's Beneficiary in a single lump sum amount (1)
within 90 calendar days after the date of Participant's death, if the
Participant dies before January 1, 2008 or (2) in the year after the year of
Participant's death, if the Participant dies on or after January 1, 2008.


4.4           Supplemental Pension Benefits after Rehire


 (a)
To the extent a Part A Participant has been paid a lump sum Supplemental Pension
Benefit under this Plan or the Frozen Plan and is later rehired by any Company,
he shall not, upon subsequent Retirement or other Separation from Service, be
entitled to any additional Supplemental Pension Benefit under this Plan based
upon any Credited Service used in the calculation of the initial Supplemental
Pension Benefit payment.  Furthermore, any Credited Service that is or would be
disregarded under the preceding sentence in computing a Part A Participant's
Supplemental Pension Benefit shall also be disregarded in computing any benefits
payable to Participant's Survivor under Section 4.2 after Participant's
reemployment.



(b)
To the extent a Part B Participant is paid a lump sum Supplemental Pension
Benefit under this Plan or the Frozen Plan and is later rehired by any Company,
he shall not, upon subsequent Retirement or other Separation from Service, be
entitled to any additional Supplemental Pension Benefit under this Plan based
upon any Benefit Credits or Interest Credits used in the calculation of the
initial Supplemental Pension Benefit payment.  Furthermore, any Credits that are
or would be disregarded under the preceding sentence in computing a Part B
Participant's Supplemental Pension Benefit shall also be disregarded in
computing any benefits payable to Participant's Beneficiary under Section 4.3
after Participant's reemployment.



(c)
Any Supplemental Pension Benefit payable under this Plan to a Participant who is
rehired shall be reduced by the value of any Supplemental Pension Benefit paid
before his rehire.

 
 

 
6

--------------------------------------------------------------------------------


4.5           Beneficiaries


The Plan Administrator shall provide an opportunity for a Part B Participant to
designate in writing one or more Beneficiaries to receive Plan benefits
following the Participant's death, and to change any designations.  If a
Participant dies without a surviving, validly designated Beneficiary and all or
part of the Participant's Accrued Benefit remains payable, the benefit shall be
paid to the Participant's surviving Spouse or Domestic Partner or, if there is
no surviving Spouse or Domestic Partner, to the Participant's estate.


4.6           Domestic Relations Orders


A person shall not qualify for a benefit under this Plan solely because he is
entitled to a benefit under the Pension Plan by reason of a "qualified domestic
relations order" (as defined in ERISA Section 206).  Notwithstanding Section
7.3, the Plan Administrator shall comply with the terms of a qualified domestic
relations order that specifically assigns to another person all or part of a
Participant’s or a Survivor’s rights to benefits under this Plan.


4.7           Tax Withholding


Plan payments, and under certain circumstances an accrued Supplemental Pension
Benefit not yet paid, may be subject to withholding for taxes.  To the extent
the Company meets any withholding obligations by paying the required
withholding, the Participant's Supplemental Pension Benefit shall be reduced by
the amount of the Company's payment.




Article V                      Funding


5.1           In General


(a)
This Plan shall be maintained as an unfunded plan that is not intended to meet
the qualification requirements of Code Section 401.  Plan benefits shall be
payable solely from the general assets of the Company that employs the
Participant when benefits are accrued, or a Company that has assumed liability
for paying the benefits.  No separate or special fund shall be established and
no segregation of assets shall be made to assure the payment of Plan benefits,
though the Company may choose to fund Plan benefits through a Rabbi Trust.  A
Participant shall have no right, title, or interest in or to any investments
that the Company may make to aid in meeting its obligations under this Plan.



(b)
Nothing contained in the Plan, and no action taken under it, shall create or be
construed to create a trust of any kind, or a fiduciary relationship, between
the Company or the Plan Administrator and a Participant or any other person.  To
the extent that any person acquires a right to receive Plan benefits, that right
shall be no greater than the right of an unsecured creditor of the Company.

 
 

 
7

--------------------------------------------------------------------------------




Article VI                                Administration


6.1           Plan Administrator


(a)
The Plan shall be administered by a Plan Administrator appointed in accordance
with the terms of the Pension Plan.  The Plan Administrator shall have full
power and authority to interpret the Plan; to prescribe, amend and rescind any
rules, forms and procedures as it deems necessary or appropriate for the proper
administration of the Plan; to make any other determinations including factual
determinations and determinations as to eligibility for, and the amount of,
benefits payable under the Plan; and to take any other actions it deems
necessary or advisable in carrying out its duties under the Plan.



(b)
All decisions, interpretations and determinations by the Plan Administrator
shall be final and binding on the Company, Participants and any other persons
having or claiming an interest under this Plan.



(c)
The claim and appeal process under the Pension Plan shall apply to this Plan.



(d)
It is intended that the Plan comply with the requirements of Code Section 409A,
and the Plan shall be so administered and interpreted.



6.2           Amendment or Termination


Subject to Section 6.3, CIGNA, through its Board of Directors, the People
Resources Committee of the Board of Directors (or a successor committee), may
amend or terminate this Plan at any time, in whole or in part.  Except to the
extent required to comply with applicable law, no amendment or termination shall
impair or adversely affect any benefits accrued under the Plan in which the
Participant was vested as of the date of that action.


6.3           Change of Control


For a three-year period beginning on the effective date of a Change of Control
and as to Participants on that date:


(a)
the Plan shall not be terminated;



(b)
the accrual of Supplemental Pension Benefits shall not be stopped, suspended or
otherwise adversely affected; and



(c)
the rate at which Supplemental Pension Benefits accrue shall not be reduced.

 
 
 
8

--------------------------------------------------------------------------------



 
CIGNA reserves the right to amend or eliminate this Section 6.3 at any time
before a Change of Control.




Article VII                                Miscellaneous


7.1           Notices


A Participant, Beneficiary or Survivor shall be responsible for providing the
Plan Administrator with his or her current and proper address for the mailing of
notices, reports and benefit payments.  Any notice shall be deemed given if
directed to a person's last known address and mailed by regular United States
mail, first-class and prepaid.


7.2           Nonalienation of Benefits


None of the payments, benefits or rights of any Participant, Beneficiary or
Survivor shall be subject to any claim of any creditor.  To the fullest extent
permitted by law, all Plan payments, benefits and rights shall be free from
attachment, garnishment, trustee's process, or any other legal or equitable
process available to any creditor of the Participant, Beneficiary or
Survivor.  No Participant, Beneficiary or Survivor shall have the right to
alienate, anticipate, commute, pledge, encumber or assign any of the benefits or
payments that he may expect to receive under this Plan, except the right, to the
extent applicable, to designate a Beneficiary or Survivor and change a
Beneficiary or Survivor designation.


7.3           Reliance on Data


The Company, the Plan Administrator and all other persons associated with the
Plan's operation shall have the right to rely on the veracity and accuracy of
any data provided under this Plan or the Pension Plan by the Participant,
Beneficiary or Survivor, including representations as to age, health and marital
status.  These representations are binding upon any party seeking to claim a
benefit through a Participant.  The Company, the Plan Administrator and all
other persons associated with the Plan's operation are absolved completely from
inquiring into, and may rely upon, the accuracy or veracity of any
representation made at any time by a Participant, Beneficiary or Survivor.


7.4           No Contract of Employment


Neither the establishment of the Plan, nor any Plan amendment, nor the creation
of any fund, trust or account, nor the payment of any benefits shall be
construed as giving any Participant, or any other person, the right to be
employed or continue to be employed by the Company, and all Participants and
other persons shall remain subject to discharge to the same extent as if the
Plan had never been adopted.
 
 
9

--------------------------------------------------------------------------------



 
7.5           Effect on Other Plans


Except as provided in the Plan, no Plan benefit shall be deemed salary or other
compensation in computing benefits under any employee benefit plan or other
arrangement of the Company.


7.6           Severability of Provisions


If any provision of the Plan shall be held invalid or unenforceable, the
invalidity or unenforceability shall not affect any other Plan provisions, and
the Plan shall be construed and enforced as if that provision had not been
included.


7.7           Heirs, Assigns and Personal Representatives


The Plan shall be binding upon the heirs, executors, administrators, successors
and assigns of the parties, including each Participant, Beneficiary or Survivor,
present and future.


7.8           Payments to Minors, Etc.


Any benefit payable to or for the benefit of a minor, an incompetent person or
other person incapable of legally accepting receipt shall be deemed paid when
paid to the person's guardian or to the party providing or reasonably appearing
to provide for the care of the person, and that payment shall fully discharge
the Company, the Plan Administrator and all other parties regarding that benefit
payment.


7.9           Interpretation


All statutory or regulatory references in this Plan shall include successor
provisions.


7.10          Headings and Captions


The headings and captions in the Plan are provided for reference and convenience
only, shall not be considered part of the Plan, and shall not be employed in the
construction of the Plan.


7.11           Gender and Number


Except where otherwise clearly indicated by context, the masculine and the
neuter shall include the feminine and the neuter, the singular shall include the
plural, and vice-versa.
 
7.12           Controlling Law


The Plan shall be construed and enforced according to the laws of the
Commonwealth of Pennsylvania, without regard to Pennsylvania conflict of laws
rules, to the extent not preempted by federal law, which shall otherwise
control.


END OF DOCUMENT

 
 10

--------------------------------------------------------------------------------